DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 29 August 2022 is acknowledged.
Drawings
The drawings are objected to because:
In Fig. 4, the second instance of T2 (indicated below with an arrow) should be T4.

    PNG
    media_image1.png
    238
    602
    media_image1.png
    Greyscale

	In Fig. 6C, “perdetermined" in step 604 should be “predetermined”.
  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: kg, Tskin.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “at first location” in line 2 of the claim should be “at a first location”.
In claim 1, “at least a portion of the first thermal block between the first and second temperature measuring devices” in lines 5-6 should be “at least a portion of the first thermal block disposed between the first and second temperature measuring devices” or similar.
In claim 1, “at least a portion of the second thermal block between the third and fourth temperature measuring devices” in lines 13-14 should be “at least a portion of the second thermal block disposed between the third and fourth temperature measuring devices” or similar.
In claim 3, “further” should be “are further”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “measure the first temperature at or near a surface of the patient at the first location” and “measure the third temperature at or near the surface of the patient at the second location”. There is insufficient clarity in these limitations. In particular, it is not clear how “at…the surface of the patient” differs from “near the surface of the patient” in each of these limitations. The limitations are currently interpreted as referring to measuring a temperature directly on the surface of the patient or near, but not on, the surface of the patient. It should also be noted that any amendments to the claims may be subject to rejection under 35 U.S.C. 112(d) for improper dependency should the claim be broadened beyond the scope of claim 1, which discusses measuring the first temperature “at the first location” and measuring the third temperature “at the second location”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida (US 20150055681 A1).
Regarding claim 1, Tsuchida teaches a first temperature monitoring device configured to be disposed at first location associated with a patient (Figs. 3-4, sensor stack 31), 
the first temperature monitoring device comprising a first temperature measuring device (temperature sensor 31a, Fig. 4), a second temperature measuring device (temperature sensor 31b, Fig. 4), and a first thermal block having a first thermal conductivity (thermal resistor 31c, Fig. 4), 
at least a portion of the first thermal block between the first and second temperature measuring devices (Thermal resistor 31c is between temperature measuring devices 31b and 31a, Fig. 4), 
the first temperature measuring device configured to measure a first temperature associated with the patient at the first location (the first device is configured to measure a temperature associated with the patient at the location of first probe 30, Figs. 3-4; Paragraph 0031—the probes are provided on the measurement surface and brought into contact with the skin to thereby measure internal temperature at the probe location; Paragraph 0042—heat passes through the first measurement surface side of the temperature sensor 31a), 
the second temperature measuring device configured to measure a second temperature through the at least a portion of the first thermal block (Paragraph 0042—each sensor stack forms a heat flow path from the first measurement surface side of the first temperature sensor to the second temperature sensor through the thermal block); 
a second temperature monitoring device configured to be disposed at a second location associated with the patient (Figs. 3-4, sensor stack 41), 
the second temperature monitoring device comprising a third temperature measuring device (temperature sensor 41a, Fig. 4), a fourth temperature measuring device (temperature sensor 41b, Fig. 4), and a second thermal block having a second thermal conductivity (thermal resistor 41c, Fig. 4),
 at least a portion of the second thermal block between the third and fourth temperature measuring devices (Thermal block 41c is between temperature measuring devices 41b and 41a, Fig. 4), 
the third temperature measuring device configured to measure a third temperature associated with the patient at the second location (the third device is configured to measure a temperature associated with the patient at the location of second probe 40, Figs. 3-4; Paragraph 0031—the probes are provided on the measurement surface and brought into contact with the skin to thereby measure internal temperature at the probe location; Paragraph 0042—heat passes through the first measurement surface side of the temperature sensor 31a…sensor stack 41 has a similar structure), 
the fourth temperature measuring device configured to measure a fourth temperature through the at least a portion of the second thermal block (Paragraph 0042—each sensor stack forms a heat flow path from the first measurement surface side temperature sensor to the second temperature sensor through the thermal block); 
and one or more processors configured to receive temperature measurements from the first, second, third, and fourth temperature measuring devices (Paragraph 0052—a controller, which is an appropriate information processing device, performs the calculations based on the measurement results), 
and based on the received temperature measurements, the first and second thermal conductivities, a first distance between the first and second temperature measuring devices, and a second distance between the third and fourth temperature measuring devices, determine a core body temperature of the patient (Paragraph 0044-0045 and 0049-0051—to perform temperature measurement in the steady state, the device utilizes different heat resistances of the thermal resistors which may be provided by different thicknesses of thermal blocks –and thus different distances between the temperature measuring devices—or different material types which have different resistances in conjunction with the measurements of the temperature measuring devices). As thermal resistance is the inverse of thermal conductivity, it may be seen that any reference to the thermal resistance of the thermal block(s) similarly relates to the thermal conductivity of the thermal block(s).
Regarding claim 4, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein the first temperature measuring device is further configured to measure the first temperature at or near a surface of the patient at the first location and the third temperature measuring device is further configured to measure the third temperature at or near the surface of the patient at the second location (the first device is configured to measure a temperature associated with the patient at the location of the first probe 30 through first device 31a and the third device is configured to measure a temperature associated with the patient at the location of second probe 40 through the third device 41a, Figs. 3-4; Paragraph 0031—the probes are provided on the measurement surface and brought into contact with the skin to thereby measure internal temperature at the probe location).
Regarding claim 5, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein a first side of the first thermal block is over the first location and a first side of the second thermal block is over the second location (Fig. 4—the first side of the first thermal block 31C is over the first location at probe 30 and the first side of the second thermal block 41c is over the second location).
Regarding claim 6, Tsuchida teaches the system of claim 5. Tsuchida additionally teaches wherein the second temperature measuring device is configured to measure the second temperature at a second side opposite the first side of the first thermal block and the fourth temperature measuring device is configured to measure the fourth temperature at a second side opposite the first side of the second thermal block (Paragraph 0042—each sensor stack forms a heat flow path from the first measurement surface side of the first/third temperature sensor to the second temperature sensor through the thermal block).
Regarding claim 7, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein at least one of the first, second, third, and fourth temperature measuring devices includes a thermistor (Paragraph 0043—any temperature sensor may be used for each temperature sensor, but a thermistor is used in this embodiment).
Regarding claim 8, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches further comprising a display configured to display the core body temperature of the patient (Display 12, Fig. 1 and 3; paragraph 0035—the display notifies the user of the measurement result).
Regarding claim 9, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein the first and second distances are approximately the same (paragraph 0044—a different thickness of thermal resistor, and thus a different distance between the temperature sensors of a given sensor stack, may be provided to give different heat resistance values or the system may alternatively use the same thermal resistor such that the distances would be the same).
Regarding claim 10, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein the first and second thermal conductivities are approximately the same (paragraph 0044—the heat resistance values may be the same because the thermal resistors may be the same).
Regarding claim 11, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein the first and second distances are different (paragraph 0044—a different thickness of thermal resistor, and thus a different distance between the temperature sensors of a given sensor stack, may be provided to give different heat resistance values; Fig. 4—thermal block 31c is a different thickness from thermal block 41c).
Regarding claim 12, Tsuchida teaches the system of claim 1. Tsuchida additionally teaches wherein the first and second thermal conductivities are different (Paragraph 0044—the thermal resistors may have different materials with different heat resistance values).
Regarding claim 13, Tsuchida teaches A temperature monitoring system comprising: at least two passive temperature monitoring devices configured to be disposed at respective locations associated with a patient (sensor stack 31 and sensor stack 41 are configured to measure a temperature associated with the patient at the location of first probe 30 and the second probe 40, Figs. 3-4; Paragraph 0031—the probes are provided on the measurement surface and brought into contact with the skin to thereby measure internal temperature at the probe location), 
each passive temperature monitoring device comprising a thermal block between at least portions of first and second temperature measuring devices (Thermal resistor 31c is between temperature measuring devices 31b and 31a and thermal resistor 41c is between temperature measuring devices 41b and 41a, Fig. 4),
 each first temperature measuring device configured to measure a temperature at the respective location (Paragraph 0042—heat passes through the first measurement surface side of the temperature sensor 31a…sensor stack 41 has a similar structure), 
each second temperature measurement device configured to measure a temperature through at least a portion of the corresponding thermal block (Paragraph 0042—each sensor stack forms a heat flow path from the first measurement surface side temperature sensor to the second temperature sensor through the thermal block); 
and one or more processors (Paragraph 0052—a controller, which is an appropriate information processing device, performs the calculations based on the measurement results) configured to determine a core body temperature of the patient responsive to the temperature measurements and physical properties associated with the thermal blocks (Paragraph 0044-0045 and 0049-0051—to perform temperature measurement in the steady state, the device utilizes different heat resistances of the thermal resistors which may be provided by different thicknesses of thermal blocks –and thus different distances between the temperature measuring devise—or different material types which have different resistances in conjunction with the measurements of the temperature measuring devices). As thermal resistance is the inverse of thermal conductivity, it may be seen that any reference to the thermal resistance of the thermal block(s) similarly relates to the thermal conductivity of the thermal block(s).
Regarding claim 14, Tsuchida teaches the system of claim 13. Tsuchida additionally teaches wherein the physical properties associated with the thermal blocks include a thermal conductivity and a thickness (Paragraph 0044-0045 and 0049-0051—to perform temperature measurement in the steady state, the device utilizes different heat resistances of the thermal resistors which may be provided by different thicknesses of thermal blocks –and thus different distances between the temperature measuring devise—or different material types which have different resistances in conjunction with the measurements of the temperature measuring devices).
Regarding claim 15, Tsuchida teaches the system of claim 14. Tsuchida additionally teaches wherein, for each passive temperature monitoring device, the thickness of the thermal block represents a distance between the first and second temperature measuring devices (paragraph 0044—a different thickness of thermal resistor, and thus a different distance between the temperature sensors of a given sensor stack, may be provided to give different heat resistance values; Fig. 4—thermal block 31c is a different thickness from thermal block 41c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida in view of Padiy (US 20100121217 A1).
Regarding claim 2, Tsuchida teaches the system of claim 1. However, Tsuchida fails to specifically teach wherein the one or more processors are further configured to determine a skin thermal resistance of the patient. Padiy teaches a core temperature measurement device (Abstract—core temperature measurement device including a plurality of electronic temperature sensors) wherein the device includes means for determining skin sheet resistance or conductivity (Paragraph 0055) in order to correct the determined temperature to improve the accuracy of the system (Paragraph 0046). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Tsuchida with the skin resistance determination of Padiy in order to predictably improve the system by determining factors which may affect the accuracy of a temperature reading so that the determined temperature may be corrected based on these factors, which would predictably improve the accuracy of the device.
Regarding claim 3, Tsuchida teaches the system of claim 1. However, Tsuchida fails to specifically teach wherein the one or more processors further configured to determine an ambient air temperature. Padiy teaches a core temperature measurement device (Abstract—core temperature measurement device including a plurality of electronic temperature sensors) wherein the device includes means for determining ambient temperature (Paragraph 0055) in order to correct the determined temperature to improve the accuracy of the system (Paragraph 0046). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Tsuchida with the ambient temperature determination of Padiy in order to predictably improve the system by determining factors which may affect the accuracy of a temperature reading so that the determined temperature may be corrected based on these factors, which would predictably improve the accuracy of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791